DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed April 1, 2021 have been received and entered into the case.  Claims 10 and 12 are canceled; claims 1 – 9, 11, 13 – 18 and 24 – 28 are pending; claims 1 – 9, 11 and 25 are withdrawn; claims 13 – 18, 24 and 26 – 28 have been considered on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Previous rejections are withdrawn due to applicant’s amendment and reply.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17 – 18 and 24 are rejected under 35 U.S.C. 102a2 as being anticipated by Ni et al. (US 2015/0107789, IDS 04.23.2018, USP # 1).
Ni teaches a method for preparing (or producing) dissolving pulp (abstract) with reduced viscosity (0015) and for the use in making modal fiber, viscose fibers and/or derivitized cellulose (0036, 0044), the method comprising treating dissolving pulp with a cellulase (0015) and bleaching the pulp (00017).  Bleaching may occur before, after or during cellulase treatment (0017, 0025, 0027, 0028, claims 12-13); the dissolving pulp may be unbleached or subjected to 
The reference anticipates the claims subject matter.

Claim 17 – 18 and 24 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Lou (US 2009/0165969).
Lou teaches methods for producing dissolving pulp (abstract, p.1) comprising treating pulp with cellulase (0005) and bleaching (0004, 0014, example 14) wherein the methods result in reduced viscosity and degree of polymerization (0001-0004, 0013, 0031) and thereby increased reactivity.  The method is for making lyocell or rayon (0004), which are derivatized cellulose used to make viscose and/or modal (see attached Rayon and Lyocell Wikipedia entries).  The pulp is kraft pulp (example 1); the method further includes using xylanase, mannase and lipase (0005); and the method has minimal yield loss, or reduces “off grade” pulp production (0031).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 – 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0107789, IDS 04.23.2018, USP # 1).
Ni teaches a method for preparing (or producing) dissolving pulp (abstract) with reduced viscosity (0015) and for the use in making modal fiber, viscose fibers and/or derivitized cellulose (0036, 0044), the method comprising treating dissolving pulp with a cellulase (0015) and bleaching the pulp (00017).  Bleaching may occur before, after or during cellulase treatment (0017, 0025, 0027, 0028, claims 12-13); the dissolving pulp may be unbleached or subjected to an alkaline extraction (0023-0025, 0017).  The cellulase may be used at 0.1 – 10 u/g (or equivalent to 0.1 – 10mg/kg) (0015); the method may use kraft pulp (0005, 0011) resulting in increased reactivity (0003, 0005, 0026, 0031-0033, 0035, 0043); and may further comprise the use of xylanase, and/or mannase (0015).
Ni does not teach the method wherein the reduced viscosity results in reducing off grade pulp by 70% as in claim 16.  However the reference clearly states that the method is for reducing intrinsic viscosity of the pulp (0015) and that this contributes to increased Fock reactivity (0003, 0026) and quality (or non “off grade”) of the dissolving pulp (0034-0036).  At the time the .

Claims 15 – 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2009/0165969).
Lou teaches methods for producing dissolving pulp (abstract, p.1) comprising treating pulp with cellulase (0005) and bleaching (0004, 0014, example 14) wherein the methods result in reduced viscosity and degree of polymerization (0001-0004, 0013, 0031) and thereby increased reactivity.  The method is for making lyocell or rayon (0004), which are derivatized cellulose used to make viscose and/or modal (see attached Rayon and Lyocell Wikipedia entries).  The pulp is kraft pulp (example 1); the method further includes using xylanase, mannase and lipase (0005); and the method has minimal yield loss, or reduces “off grade” pulp production (0031).
Lou does not teach the method wherein the claims amount of cellulase is used.  However, Lou teaches the enzyme is functional to treat and improve the bleaching, reduce degree of polymerization, and reduce and control viscosity (0004).  As such, it was recognized to exert a specific and active effect, or is a recognized result effective variable.  As such, at the time the 
Lou does not teach the method wherein the reduced viscosity results in reducing off grade pulp by 70% as in claim 16.  However the reference clearly states that the method is for reducing viscosity of the pulp and degree of polymerization (0001-0005) and that the method has minimal yield loss, or reduces “off grade” pulp production (0031).  At the time the claims were filed, one of ordinary skill in the art would have recognized that Lou teaches methods that are effective to increase dissolving pulp quality, or the grade of the pulp.  One of ordinary skill in the art would have further recognized that in practicing the methods, one would reduce production of “off grade” pulp due to viscosity.  Still further, in following the teachings of Lou, it would have been well within the purview of one of ordinary skill in the art to optimize this output as a matter of routine experimentation and practice.  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the methods of Lou to achieve higher percents of quality grade pulp, or to reduce “off grade” production, and with a reasonable expectation for success.

Claims 13 – 14, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0107789, IDS 04.23.2018, USP # 1) OR Lou (US 2009/0165969) in view of Lai et al. (WO 2012/089024). 
Ni teaches a method for preparing (or producing) dissolving pulp (abstract) with reduced viscosity (0015) and for the use in making modal fiber, viscose fibers and/or derivitized cellulose (0036, 0044), the method comprising treating dissolving pulp with a cellulase (0015) and 
Lou teaches methods for producing dissolving pulp (abstract, p.1) comprising treating pulp with cellulase (0005) and bleaching (0004, 0014, example 14) wherein the methods result in reduced viscosity and degree of polymerization (0001-0004, 0013, 0031) and thereby increased reactivity.  The method is for making lyocell or rayon (0004), which are derivatized cellulose used to make viscose and/or modal (see attached Rayon and Lyocell Wikipedia entries).  The pulp is kraft pulp (example 1); the method further includes using xylanase, mannase and lipase (0005); and the method has minimal yield loss, or reduces “off grade” pulp production (0031).
The references do not teach the method wherein the cellulase has the claimed sequence ID.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use known cellulases in the methods of Ni or Lou to obtain the same and predictable result.  At the time the claims were filed, the instant cellulase was known in the prior art.  In support, Lai teaches a cellulase having the claimed SEQ ID 1 for use in treating textiles (abstract, p.13, T. terrestris, SEQ ID 4, example p.25) (result 1).  Therefore, at the time the claims were filed, it would have been obvious to one of ordinary skill to use the known cellulase disclosed in the prior art in the methods of Ni or Lou with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.

s 13, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0107789, IDS 04.23.2018, USP # 1) OR Lou (US 2009/0165969) in view of Festersen et al. (WO 2005/059084).
Ni teaches a method for preparing (or producing) dissolving pulp (abstract) with reduced viscosity (0015) and for the use in making modal fiber, viscose fibers and/or derivitized cellulose (0036, 0044), the method comprising treating dissolving pulp with a cellulase (0015) and bleaching the pulp (00017).  Bleaching may occur before, after or during cellulase treatment (0017, 0025, 0027, 0028, claims 12-13); the dissolving pulp may be unbleached or subjected to an alkaline extraction (0023-0025, 0017).  The cellulase may be used at 0.1 – 10 u/g (or equivalent to 0.1 – 10mg/kg) (0015); the method may use kraft pulp (0005, 0011) resulting in increased reactivity (0003, 0005, 0026, 0031-0033, 0035, 0043); and may further comprise the use of xylanase, and/or mannase (0015).
Lou teaches methods for producing dissolving pulp (abstract, p.1) comprising treating pulp with cellulase (0005) and bleaching (0004, 0014, example 14) wherein the methods result in reduced viscosity and degree of polymerization (0001-0004, 0013, 0031) and thereby increased reactivity.  The method is for making lyocell or rayon (0004), which are derivatized cellulose used to make viscose and/or modal (see attached Rayon and Lyocell Wikipedia entries).  The pulp is kraft pulp (example 1); the method further includes using xylanase, mannase and lipase (0005); and the method has minimal yield loss, or reduces “off grade” pulp production (0031).
The references do not teach the method wherein the cellulase has the claimed sequence ID.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use known cellulases in the methods of Ni or Lou to obtain the same and predictable result.  At the time the claims were filed, the instant cellulase was known in the prior .

Claims 13, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0107789, IDS 04.23.2018, USP # 1) OR Lou (US 2009/0165969) in view of Besenmatter et al. (WO 2009/147210).
Ni teaches a method for preparing (or producing) dissolving pulp (abstract) with reduced viscosity (0015) and for the use in making modal fiber, viscose fibers and/or derivitized cellulose (0036, 0044), the method comprising treating dissolving pulp with a cellulase (0015) and bleaching the pulp (00017).  Bleaching may occur before, after or during cellulase treatment (0017, 0025, 0027, 0028, claims 12-13); the dissolving pulp may be unbleached or subjected to an alkaline extraction (0023-0025, 0017).  The cellulase may be used at 0.1 – 10 u/g (or equivalent to 0.1 – 10mg/kg) (0015); the method may use kraft pulp (0005, 0011) resulting in increased reactivity (0003, 0005, 0026, 0031-0033, 0035, 0043); and may further comprise the use of xylanase, and/or mannase (0015).
Lou teaches methods for producing dissolving pulp (abstract, p.1) comprising treating pulp with cellulase (0005) and bleaching (0004, 0014, example 14) wherein the methods result in reduced viscosity and degree of polymerization (0001-0004, 0013, 0031) and thereby increased reactivity.  The method is for making lyocell or rayon (0004), which are derivatized cellulose used to make viscose and/or modal (see attached Rayon and Lyocell Wikipedia entries).  The 
The references do not teach the method wherein the cellulase has the claimed sequence ID.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use known cellulases in the methods of Ni or Lou to obtain the same and predictable result.  At the time the claims were filed, the instant cellulase was known in the prior art.  In support, Besenmatter teaches a cellulase having the claimed SEQ ID 3 (example 3, P. polymyxa).  Therefore, at the time the claims were filed, it would have been obvious to one of ordinary skill to use the known cellulase disclosed in the prior art in the methods of Ni or Lou with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.


Response to Arguments
Applicant argues that Ni does not teach bleaching and applying enzyme at the same time; that Lou does not teach the method reduces viscosity, but is intended to prepare lyocell; and that the additional reference are non-analogous art and do not apply to the claimed methods.
However these arguments fail to persuade.  
Regarding Ni, the reference specifically teaches bleaching may occur during cellulase treatment (0017, 0025, 0027, 0028, claims 12-13) and for the claimed results and functions (0036, 0044).
Regarding Lou, it is first noted that the reference teaches the claimed steps with the claimed outcome of reduced viscosity (0001-0004, 0013, 0031).  As such, the intended use of the resulting dissolving pulp does not materially change the method for producing a dissolving pulp 
Regarding the additionally cited references, it is first noted that each of the remaining references are relied upon to evidence that the claimed SEQ IDs were known cellulases in the prior art.  It is the teachings of Ni and/or Lou that are relied upon to teach the claimed method steps as claimed.  As stated above, while neither Ni nor Lou do not teach the methods wherein the cellulase has the claimed sequence IDs, it would have been obvious to one of ordinary skill in the art to substitute known cellulases in the methods of Ni or Lou to obtain the same and predictable results therein.  At the time the claims were filed, the instant cellulases were known in the prior art as evidenced by the additional references, Lai, Festeren and Besenmatter.  As such, it is maintained that at the time the claims were filed, it would have been obvious to one of ordinary skill to substitute known cellulases disclosed in the prior art in the methods of Ni or Lou with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.  Absent evidence of an unexpected result, benefit or advantage, the claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699